DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both a "small opening" in Fig. 2 and an "O-ring groove" in Figs. 5 and 6.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
[0015], line 5 and [0019], line 2 say “a small opening 5” and “O-ring grooves 5” respectively. One reference character cannot be used to designate two different parts.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Al-Aawar (US 2013/0167850 A1).
Regarding claim 1, Al-Aawar discloses a smoking instrument ([0009]; Fig. 1, cigarette holder 10), comprising a hollow cylindrical body ([0022], lines 2-7; Figs. 1 and 11, encapsulated tubular element 15) suitable to accommodate smoking material ([0009], lines 9-10; [0033], lines 9-10; Figs. 6-8); and a mouthpiece ([0028], lines 1-3; Figs. 1 and 3, second holder body portion 20) suitable for operable connection to an end of the body ([0009], lines 8-9; [0031], lines 1-2). 
Regarding claim 2, Al-Aawar discloses the smoking instrument wherein the body further comprises one or more ventilation ports through a side wall of the body ([0023], lines 5-6 and 16-19; Fig. 1, holes 45).
Regarding claim 3, Al-Aawar discloses the smoking instrument wherein the body further comprises an ash receptacle guard at one end ([0025], lines 1-21; Figs. 1 and 8, circular ventilation plug 50 and ash 125). 
Regarding claim 4, Al-Aawar discloses the smoking instrument further comprising one or more inserts ([0028], lines 9-12; Fig. 4, first set of shoulders 110 and second set of shoulders 115) suitable to connect to the mouthpiece or body ([0028], lines 1-12; [0029]; body portion 20 comprises shoulders 110 and 115 and connects to encapsulated tubular element 15 through a locking projection 120) to accommodate smoking materials ([0030]; [0031], lines 4-6; Figs. 6-7). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY N DOLAN whose telephone number is (571)272-1298. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N.D./Examiner, Art Unit 1747                                                                                                                                                                                                        

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747